Per Curiam.
This litigation concerns the familiar tripartite relationship of owner (the named defendant), general contractor, and subcontractor (the plaintiff). The legal implications of this relationship flow, as a mixed question of law and fact, from the *211language of the relevant contracts, and the conduct of the parties with reference thereto. On the facts before him,1 the state referee was not in error in concluding that there was neither a direct nor an indirect contractual relationship between the named defendant and the plaintiff. Nor was the referee in error in concluding that the plaintiff had not established claims in fraud.
There is no error.

 Despite the plaintiff's extensive attack on the findings of fact, our review indicates that the findings are supported by the evidence before the referee.